DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 9 are objected to because they lack the following order (in compliance with MPEP 608.01(m) and 37 CFR 1.75 for the form of claims): 
(A) A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known,
(B) A phrase such as "wherein the improvement comprises,”.
Appropriate corrections are required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 2:
a communication section configured to receive 
an interference avoidance section configured to control
Claim 3:
a storage section configured to store information 
a determination section configured to mutually compare the information
an interference avoidance section configured to … control
Claim 9:
a setting section configured to set a traveling priority
an interference avoidance section configured to, …., control
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
“a traveling priority is variably set”: this limitation is indefinite because it is unclear what the “variability” in setting the traveling priority is, for example, if the traveling priority changes with time of the day, weather, weight of the load, or maybe a combination of those factors together; 
“the traveling priority of the automated guided vehicle” and “the traveling priority of the another automated guided vehicle”: there is insufficient antecedent basis for these terms in the claim, rendering the metes and bounds of the claim indefinite;
Claims 2-8 depend from claim 1, include all of its limitations and do not cure its deficiencies, rendering them rejected under the same rationale.
Claim 2:
“the work priorities of the multiple automated guided vehicles” and “the traveling priorities of the multiple automated guided vehicles”: there is insufficient antecedent basis for these terms in the claim, nor in the claim from which it depends rendering the metes and bounds of the claim indefinite;
“the set traveling priority”: although claim 1, from which claim 2 depends, recite variably setting a traveling priority, claim 2 also recites setting multiple priorities for the multiple automated guiding vehicles, so it is unclear if “the set traveling priority” refers to the variably set priority in claim 1 or belong to the multiple priorities set in claim 2.
Claim 3:
“the traveling priority of the automated guided vehicle itself”: there is insufficient antecedent basis for this term in the claim, nor in the claim from which it depends rendering the metes and bounds of the claim indefinite
“a part of the traveling path”: it is unclear if this part of the travelling path is the same as the part of the traveling path recited earlier in the independent claim;
“based on a determination result of the determination section”: this term is indefinite because it is unclear where the determination result comes from, how, and at what level of the process it is performed; thus, this claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements; the omitted elements are: performing  determination by the determination section (See MPEP § 2172.01);
Claim 4 depends from claim 3, includes all of its limitations and does not cure its deficiencies, rendering it rejected under the same rationale.
Claim 4:
“the storage section acquires the information”: claim 3, from which this claim depends recites that the storage section stores the information, so it is unclear if the acquiring of the information by the storage section is an additional step that claim 4 is introducing (storing then acquiring or vice versa) or it is assuming the storing and acquiring of the information refer to the same consequence (i.e. storing information is the same as acquiring information)
Claim 6:
“multiple types of the products”: the applicant recites “types” which renders the claim indefinite because it was unclear what “type” was intended to be conveyed; the specification doesn't appear to further define the different types of products; thus, the metes and bounds of the claim limitation are vague and ill-defined rendering the claim indefinite (see MPEP 2173.05).
Claim 9:
“the multiple automated guided vehicles from interfering with each other on the traveling path: this limitation is indefinite because it is unclear what “interfering with each other” specifically refers to, interfering with each other may refer to colliding with each other, passing past by each other, communicating with each other, etc… thus the metes and bounds of the claim are indefinite.
With respect to claims 2, 3, and 9 interpreted under 112(f):
Claim limitation “2, 3, and 9” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraphs [0066]-[0069] of the specification recite the steps performed by claimed sections, however, there is no particular referral to what structure those sections define. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 9 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims, recite: setting a traveling priority, determining status of work production, prioritizing the automated driving vehicle based on comparing traveling priority (claim 1) and controlling an availability for an entry into the part of the traveling path (claim 9).
The limitations of setting, determining, and prioritizing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, setting a traveling priority, determining status of work production, and prioritizing an automated driving vehicle based on a comparison between its traveling priority and another vehicle’s traveling priority in the context of these claims encompasses the user to evaluate a working production situation of working vehicles approaching an intersection (path or trajectory), and decide on which vehicle should be given the priority to enter the path first and/or control (manually, for example press a button to display on a screen) whether the path is available for the prioritized vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the following additional element: “An automated guided vehicle which travels on a traveling path by loading at least one of a member required for a production work, in which production equipment produces a product, and a production tool detachable to the production equipment, and which shares at least a portion of the traveling path with another automated guided vehicle” in claim 1. In this limitation, the automated driving vehicle’s components and path are assigned, however, nothing in this limitation specifies that this process is only designed to be performed on the described automated driving vehicle. On the other hand, any group of vehicles (cars, robots, machines, etc…) approaching an intersection could encompass the users of these vehicles to prioritize the vehicles based on specific criteria. Therefore, the description of the automated driving vehicle does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Similarly, claim 9 recites the following additional elements: “An automated guided vehicle control system which uses multiple automated guided vehicles that travel on a traveling path by loading at least one of a member required for a production work in which production equipment produces a product and a production tool detachable to the production equipment as control targets, and prevents the multiple automated guided vehicles from interfering with each other on the traveling path, the system comprising: a setting section and an interference avoidance section”. With respect to the description of the automated driving vehicle, the same rationale applies as described for claim 1 above. Furthermore, with respect to the system, the setting section, and the interference avoidance section, those are recited at a high level of generality, such that they amount to no more than applying the claimed process on a generic computer. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an automated driving vehicle to perform the recited functions amounts to no more than mere instructions to apply the exception using a generic computer component to any other machine, vehicle, or system, which in turn cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Dependent claim(s) 2-8 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAMADA (JP2017117328A).
Regarding claims 1 and 9, HAMADA discloses:
an automated guided vehicle which travels on a traveling path by loading at least one of a member required for a production work, in which production equipment produces a product, and a production tool detachable to the production equipment (Fig. 1; [0014]: “a loading machine 10 for mining mineral and top soil loading on a transport vehicle is operated”; , and 
which shares at least a portion of the traveling path with another automated guided vehicle (Fig. 1: Intersection 65; [0016]: “there is an intersection where a plurality of roads intersect. The intersection here includes an intersection 65 a of crossroads and a junction 65 b of a plurality of roads. The mining machine operation management system 1 has one characteristic in that traffic control at an intersection is performed”); 
wherein a traveling priority is variably set based on a work priority determined from a status of the production work ([0017]: “A vehicle state acquiring section 314 capable of acquiring a state such as a working state, a destination, a vehicle specification, etc., a collision estimating section 315 for estimating whether a collision or a near miss at an intersection in the mining occurs or not, and the vehicle state acquiring section 314 A priority order determining unit 316 for determining a priority order of the vehicles on the basis of the obtained state of each vehicle, a time to determine arrival time at the intersection to avoid the estimated collision or near miss”), and 
when the traveling priority of the automated guided vehicle is higher than the traveling priority of the another automated guided vehicle, the automated guided vehicle is prioritized for traveling on the traveling path ([0034]-[0036]).  
Regarding claim 2, HAMADA discloses:
the automated guided vehicle wherein a production management device that ascertains the status of the production work determines the work priorities of the multiple automated guided vehicles and sets the traveling priorities of the multiple automated guided vehicles (Fig. 1; Control Station 30; [0015]; [0017]: control station 30 includes sections to perform the recited functiosn) and 
when the multiple automated guided vehicles are scheduled to enter a part of the traveling path together, the production management device issues a command, which is relating to an availability for an entry into the part of the traveling path, to the multiple automated guided vehicles, based on the set traveling priority ([0020]: “The traveling permitted section setting unit 313 sets a partial section of the route generated for the target vehicle of the traveling permitted section setting process as a section (hereinafter referred to as "traveling permitted section") permitted to travel only for the target vehicle . The set travel permitted section is transmitted from the control side communication device 50 to the target vehicle via the wireless communication line”; [0021]; [0026]), and 
wherein the automated guided vehicle further comprises: a communication section configured to receive the command by communicating with the production management device (Fig. 1: Communication stations 41-1, 41-2, and 41-3; [0015]; [0020]); and 2Docket No. 529978US Preliminary Amendment
an interference avoidance section configured to control based on the command whether the entry into the part of the traveling path is executed ([0027]: “for example, the display in the driver's seat may display the target speed”; [0041]; [0074]-[0076]).  
Regarding claim 6, HAMADA discloses the work priority is determined based on a production order of multiple types of the products ([0061]; [0062]: load specification, topsoil versus empty).  
Regarding claim 7, HAMADA discloses the work priority is determined based on a degree of importance of a traveling purpose of the automated guided vehicle ([0061]: urgency of work; [0074]-[0076]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over HAMADA in view of Morimoto (US20170192438A1).
Regarding claim 3, HAMADA discloses:
•	the automated driving vehicle further comprising a storage section configured to store information about the work priority ([0041]-[0042]) and an interference avoidance section configured to, when the automated guided vehicle and the another automated guided vehicle are scheduled to enter a part of the traveling path together, control based on a determination result of the determination section whether an entry into the part of the traveling path is executed ([0041]-[0059]); and discloses:
•	mutually comparing the information about the work priorities by communicating with the another automated guided vehicle to determine a level of the traveling priority of the automated guided vehicle itself ([0017]). 
However, HAMADA does not explicitly state the automated driving vehicle comprises a determination section configured to mutually compare the information about the work priorities by communicating with the another automated guided vehicle to determine a level of the traveling priority of the automated guided vehicle itself.
On the other hand, Morimoto teaches the automated driving vehicle comprises a determination section configured to mutually compare the information about the work priorities by communicating with the another automated guided vehicle to determine a level of the traveling priority of the automated guided vehicle itself ([0007]; Fig. 6, [0054]; [0055]: priority determining unit 132).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, do modify the teachings of the HAMADA reference and include features from the Morimoto reference and perform the priority determination and comparison on-board the automated driving vehicle. Doing so, enables the own automated driving vehicle to better consider its own conditions and measurements (absolute and relative location for example) in evaluating its own priority level.
Regarding claim 4, HAMADA discloses the storage section acquires the information about the work priority by communicating with a production management device that ascertains the status of the production work ([0043]).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over HAMADA in view of Chan (CN-107608323-A; Examiner relied on English Translation attached).
Regarding claim 5, HAMADA does not explicitly state the work priority is determined based on a time to require the member or the production tool to be loaded.
On the other hand, Chan teaches the work priority is determined based on a time to require the member or the production tool to be loaded (P. 1, Line 52; P. 2: Lines 60-61).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, do modify the teachings of the HAMADA reference and include features from the Chan reference and estimate the work priority based on the loading time. Doing so would enable a more accurate estimation of the arrival time of the vehicle to the intersection, and thus better control the passage of the vehicles without causing collisions between the vehicles when they arrive at a similar or close time.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over HAMADA in view of GOTO (JP2005216971A; Examiner relied on English Translation attached)
Regarding claim 8, HAMADA does not explicitly state the production equipment is a board work machine and the product is a board.
On the other hand, GOTO teaches state the production equipment is a board work machine and the product is a board (Abstract).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, do modify the teachings of the HAMADA reference and include features from the GOTO reference to have the production equipment be a board machine and the product be a board. This will enable the system described in the body of claim 1 to be applicable to a wide range of working vehicles including those that boards as their product lines. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669